Citation Nr: 9934000	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-16 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to February 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 1998, the 
RO denied service connection for PTSD and also denied 
entitlement to a nonservice-connected pension.  The veteran 
perfected appeals of both denials.  In January 1999, the RO 
granted entitlement to a nonservice-connected pension.  

The Board notes the RO denied service connection for PTSD in 
September 1989.  The veteran was informed of the decision in 
October 1989.  He did not appeal the denial of service 
connection which became final in October 1990.  In accordance 
with the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.  Hence, the Board 
will proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD which was denied 
in September 1989.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in September 
1989.

2.  Evidence received since the September 1989 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD bears directly and substantially upon the 
issue, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fully decide the merits of the claim.  

3.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

4.  The record does not establish that the veteran engaged in 
combat in service.  

5.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.

6.  The medical evidence does not establish a clear supported 
diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1989 determination 
wherein the RO denied the claim of entitlement to service 
connection for PTSD is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1999).  

2.  The claim of entitlement to service connection for PTSD 
is well-grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the September 
1989 rating decision is set out below.  

The service medical records show that in May 1972 an 
impression of acute situational anxiety was made.  It was 
noted that the veteran's current crisis was thought to be an 
acute situation and not indicative of any overall character 
or behavioral disorder of any longstanding duration.  The 
veteran underwent psychiatric evaluation in October 1972 and 
was diagnosed with adjustment reaction to adult life and 
passive aggressive personality disorder.  It was noted that 
much of the veteran's symptomatology was attributed to 
concerns for the welfare of his mother and family.  Passive-
aggressive personality was noted on the report of the 
separation examination conducted in January 1973.  A notation 
on the report of the separation examination indicated that he 
was referred for evaluation for administrative separation 
purposes because of passive-aggressive personality, and the 
examiner failed to find any mental or physical defects 
sufficient to warrant evaluation under the provisions of AFM 
35-4.  The veteran was found to be qualified for general 
military service.  On the Report of Medical History portion 
of the exit examination the veteran denied experiencing 
frequent trouble sleeping, depression or excessive worry or 
nervous trouble of any sort.  There is no indication that the 
veteran was injured in any way as a result of enemy action.  

Service personnel records show that the veteran served with 
the United States Air Force.  He served overseas in Thailand 
beginning in May 1971.  His military specialty was outside 
wire and antenna maintenance repairman.  He was in receipt of 
the Vietnam Service Medal and the Vietnam Campaign Medal.  He 
did not receive any awards or decorations indicative of 
participation in combat.  He did not receive any special 
training in combat related activities.  The veteran was 
separated from service as a result of unsuitability due to 
character and behavior disorders.  

A referral letter dated in August 1989 from a Vet Center 
shows that the veteran was being referred to a VA facility 
for evaluation and possible treatment.  It was reported that 
the veteran had a history of chronic psychiatric difficulties 
and alcohol abuse.  

A July 1989 lay statement from the veteran's pastor is of 
record.  The author reported that he had counseled the 
veteran for 12 years.  The author reported symptomatology he 
had observed in the veteran.  The pastor noted that the 
veteran contended that his mental difficulties were the 
result of serving in Vietnam.  

The RO denied service connection for PTSD in September 1989 
as the disorder was not shown by the evidence of record.  The 
RO found no evidence showing the veteran served in combat or 
otherwise suffered a combat related condition during active 
military service.  It was further found that the veteran had 
a constitutional or developmental abnormality that was not 
aggravated by active duty.  

The evidence added to the record subsequent to the September 
1989 rating decision wherein the RO denied service connection 
for PTSD is set out below.  

Records from the Social Security Administration have been 
associated with the claims file.  Included in these records 
is a statement from the veteran's sister wherein it was 
reported that the veteran had had PTSD since at least 1979.  
Letters from the State of Nevada Division of Mental Health 
and Mental Retardation dated in July 1997 include the 
notations that the veteran had been receiving treatment since 
April 1997 for post-traumatic stress complex.  A January 1998 
Report of Illness or Physical Disability included the 
notation that the veteran had severe PTSD due to combat in 
Vietnam.  It was determined that the veteran was entitled to 
a period of disability commencing on March 14, 1997 as a 
result of bipolar disorder, PTSD and a mixed personality 
disorder.  

A report of private psychological evaluation conducted in 
July 1997 is of record.  The veteran reported that he was 
troubled by "day visions" and nightmares from Southeast 
Asia.  He reported that he saw quite a bit of combat during a 
one year period in Vietnam in 1972-1973.  He complained of a 
nightmare of shooting and killing a four year old girl in 
Asia.  The diagnosis was PTSD.  

The report of a September 1997 VA mental disorders 
examination is of record.  The veteran informed the examiner 
that he was assigned to overseas service in Thailand but was 
sent on two temporary duty assignments in Vietnam.  The first 
time he was sent to Vietnam was sometime around 1971.  He 
reported he was in Vietnam for 90 days during each period of 
temporary duty.  While in Vietnam, the veteran's duties 
consisted primarily of building towers which the enemy would 
then blow down.  He was assigned to "GEEIA 483 Battalion."  
He reported that while in Vietnam, he went on patrols to help 
locate enemy positions and was subjected to enemy fire.  He 
described an incident where he was ordered to shoot an eight 
year old Vietnamese girl by his second lieutenant.  He 
reported the lieutenant was going to shoot the veteran if he 
did not shoot the girl.  The veteran further informed the 
examiner that he was not subjected to any other life-
threatening stressors other than being exposed to fire fights 
in the Monkey Mountains at his communications center in Da 
Nang.  He reportedly experienced nightmares involving the 
shooting of the young girl and then shooting the lieutenant.  

The examiner found it hard to come up with a definitive 
diagnosis of PTSD.  Complicating the veteran's history was 
his acknowledgment of his alcohol abuse.  The examiner noted 
that the veteran's only claim to a stressor was when a second 
lieutenant put a gun to his head informing him that if he did 
not shoot the girl, he would be shot himself.  The diagnosis 
was alcohol abuse, possible PTSD and personality disorder not 
otherwise specified.  The examiner noted that verification 
should be obtained for the veteran's claimed stressor.  

A Report of Contact date in July 1998 has been associated 
with the claims file.  It was noted that the veteran had 
contacted the RO to complain about the service he had been 
receiving.  When questioned about his claimed in-service 
stressor, the veteran reported that the only thing he could 
remember was shooting an eight year old girl on orders from 
second lieutenant.  He informed the author that he 
subsequently shot the lieutenant.  When the author requested 
the name of the lieutenant who was shot, the veteran replied 
that he could not remember the man's name.  The veteran was 
also not sure that he actually shot the lieutenant but 
instead just fired a shot in his direction before some non-
commissioned officers stopped the veteran.  He further 
reported that he could not remember any dates or names other 
than the area "Monkey Mountain."  

The transcript of an August 1998 RO hearing has been 
associated with the claims file.  The veteran testified that 
during active duty he went on temporary duty assignments to 
Vietnam on two different occasions in the summer of 1971.  He 
was in Vietnam a total of approximately 75 days total.  His 
duties while in Vietnam consisted of rebuilding and repairing 
towers at Monkey Mountain.  He testified that he would build 
towers everyday and the Viet Cong would blow them up every 
night.  He reported the communications site was under fire 
continuously.  He indicated that while at Monkey Mountain, 
the commander of his squadron utilized the troops there for 
combat patrols around Monkey Mountain.  The veteran testified 
that he participated in these patrols several times.  He 
reported that he had nightmares of shooting a little girl in 
a village.  He did not have any other recollections of the 
incident other than the nightmares.  He did not know if the 
incident involving the shooting death of the girl was 
investigated.  He did not know the name of the lieutenant 
involved in the shooting death of the girl.  The lieutenant 
held a pistol to the veteran's head when ordering the veteran 
to shoot the girl.  He reported that after he shot the girl 
he pointed his gun at the lieutenant.  Somebody grabbed the 
gun at that point.  He testified that he was treated by a 
psychiatrist during active duty for the nightmares and for a 
drinking problem.  Prior to active duty, he had worked as a 
male nurse.  He testified that the first time he was 
diagnosed with PTSD was in 1974 at VA hospital in Hampton, 
Virginia.  He had been hospitalized for 24 hour evaluation.  
He further testified that the records of that hospitalization 
had been lost.  He was assigned to the Ground Electronics 
Equipment Installation Agency (GEEIA) while in Thailand.  He 
reported he was diagnosed with PTSD in 1989 by a Doctor B. 
who was located in Roanoke, Virginia.  He was treated at the 
VA hospital from 1989 to 1992 at the VA hospital in Hampton.  

VA inpatient and outpatient treatment records dated from 1980 
to 1998 have been associated with the claims file.  The 
records evidence diagnosis of and treatment for PTSD.  The 
disorder was first diagnosed in August 1987.  It was noted at 
that time that the veteran had had visions of dead buddies 
from Vietnam.  A provisional diagnosis of PTSD was made in 
July 1989.  In August 1989 it was noted the veteran had a 
recurring nightmare of shooting a little girl in Vietnam.  It 
was further noted that the veteran did not remember much of 
his military career and did not remember shooting the little 
girl.  The assessment at that time was rule out PTSD.  In 
November 1989, it was indicated that the veteran had had some 
survivors guilt over the deaths of 28 friends who died in 
Vietnam.  The assessment at that time was PTSD.  In January 
1998, it was reported that the veteran had frequent Vietnam 
combat nightmares.  It was further noted that the veteran 
apparently killed an unarmed female child in Vietnam.  The 
veteran reported auditory hallucinations of the child he 
killed and also of friends who died in Vietnam.  The Axis I 
diagnosis was PTSD, alcohol dependence and rule out bipolar 
disorder.  

Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  (1) medical evidence 
diagnosing the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and, 
(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized military citations 
or other service department evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  
The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed non-combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1999).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Court held that with respect to evidence that would justify 
reopening a claim on the basis of new and material evidence, 
"there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  However, the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting that test.  Hodge v. West, 155 F.3d 1356 (1998).  
Therefore, the Board will analyze the evidence submitted in 
the case at hand according to the standard articulated in 
38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209, 218-19 (1999);  Winters v. 
West, 12 Vet. App. 203, 206 (1999).  First, the Board must 
determine whether the evidence presented or secured since the 
prior final denial of the claim is "new and material."  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. 
App. 209, 218-19 (1999) and Winters v. West, 12 Vet. 
App. 203, 206 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
service connection for PTSD.  

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in September 1989.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the RO's findings in the September 1989 decision 
discloses that PTSD was denied because the disorder was not 
shown by the evidence of record and the veteran had not 
submitted evidence to confirm his in-service stressors.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for PTSD.  Evidence received subsequent to the 
September 1989 rating decision which denied the claim 
includes clinical records and statements from the veteran 
regarding his in-service stressors.  PTSD diagnoses have been 
made based on these in-service stressors reported by the 
veteran.  

As stated above, for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Thus the veteran's allegations of new 
in-service stressors he was exposed to are presumed to be 
credible for determining whether new and material evidence 
has been submitted.

On the basis of the above, the Board finds new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD as there are now 
of record diagnoses of PTSD which have been linked to active 
duty with the credibility of the reported in-service 
stressors presumed.  The evidence submitted bears directly 
and substantially upon the issue of entitlement to service 
connection for PTSD, and by itself or in connection with the 
evidence previously of record, is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.  

Whether the claim of entitlement to 
service connection for PTSD is well-
grounded.

The Board finds the reopened claim of entitlement to service 
connection for PTSD is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that the 
veteran has presented a claim which is plausible.  

Included in the claims files are clinical diagnoses of PTSD 
by competent medical professionals who have diagnosed the 
disorder based on in-service stressors reported by the 
veteran.  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

The Board finds the veteran's allegations of in-service 
stressors are not inherently incredible and are within the 
competence of the veteran to make.  Solely for the purpose of 
determining whether the claim of entitlement to PTSD is well 
grounded, the Board is presuming the credibility of the 
claimed in-service stressors.  

PTSD has been linked to the veteran's active duty experiences 
by the competent evidence of record.  As there is competent 
evidence of record of diagnoses of PTSD which have been 
linked to the veteran's (presumed credible) experiences while 
on active duty in Vietnam, the Board finds the claim is well 
grounded.  

Entitlement to service connection for 
PTSD on a de novo basis.

Initially the Board notes the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  The Board thus finds that all relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained to the extent possible, and no further assistance is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

The Board finds the reopened claim of entitlement to service 
connection for PTSD must be denied as there are no verified 
in-service stressors of record to support such diagnosis.  

The claims file contains diagnoses of PTSD as evidenced by 
various private and VA clinical records offered by medical 
professionals.  The health care professionals arrived at the 
diagnoses based on stressors the veteran related from his 
alleged temporary duty in Vietnam.  Thus, the Board finds the 
record establishes the first and third elements required for 
a grant of service connection for PTSD.  38 C.F.R. 
§ 3.304(f).

Therefore, the claim for service connection for PTSD in this 
appeal must be decided based upon the question of whether the 
in-service stressors reported by the veteran and relied upon 
by the competent medical professionals diagnosing PTSD 
occurred, as substantiated by competent corroborating 
evidence.  That question involves both consideration of the 
facts as presented and the credibility of the evidence 
contained in the instant record.  

The Board, insofar as it finds below that there is no 
recognizable stressor, does not reach questions of whether 
the events claimed by the veteran were sufficient to 
constitute a stressor for purposes of causing PTSD, or 
whether the remaining elements required to support the 
diagnosis of PTSD have been met, both matters that require 
competent medical opinions and expertise.

In the instant case, the Board concludes that the veteran did 
not engage in combat with the enemy and is thus not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  His military specialty was outside wire and 
antenna maintenance repairman.  He was not awarded any combat 
decorations.  There is no verified evidence that the veteran 
actually participated in combat.  

The stressors which the veteran reported consisted of the 
following: being forced to shoot and kill a girl described as 
being four or eight by an unknown lieutenant; conducting 
patrols at Monkey Mountain and being fired on during the 
patrols; being exposed to enemy fire at Monkey Mountain; 
visions of dead buddies from Vietnam and guilt over the 
deaths of 28 friends who died in Vietnam.  The veteran 
reported that he was temporarily assigned to duty in Vietnam 
on two different occasions in either 1971 or 1972-1973 for a 
total time in Vietnam of either 75 days or 180 days.  The 
only area he could remember being assigned to in Vietnam was 
Monkey Mountain.  The veteran did not supply any additional 
information regarding the full names, times, dates or 
locations of any of his claimed stressors.  

The Board finds the veteran did not provide sufficient 
descriptive information to research any of his claimed 
stressors.  The veteran was unable to provide dates for any 
of his claimed stressors other than occurring in either the 
summer of 1971 or in 1972-1973 at Monkey Mountain.  The Board 
notes that the veteran was requested in September 1989 and 
February 1998 to provide descriptive information by which the 
claimed in-service stressors could be verified.  The veteran 
did not respond to the requests to provide additional 
evidence regarding stressors.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board further notes the main stressor reported by the 
veteran was shooting a Vietnamese child.  The veteran 
reported that he was not sure if the incident had been 
reported to the authorities.  If the incident was not 
reported to the authorities, it is unlikely there would be 
any independent military records which could serve as 
verification.  At other times, he informed medical 
professionals that he did not have actual memories of 
shooting the child but mainly remembered the event through 
nightmares.  

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD must be denied as none of the 
veteran's claimed stressors have been corroborated by 
credible supporting evidence and the veteran has not provided 
sufficient detail of the alleged incidents to justify 
attempts at verification.

A review of the available evidence in the claims file reveals 
no supporting lay statements from the veteran's fellow unit 
members or others who may have witnessed or participated in 
the alleged events.  

In short, the sole supporting evidence that the alleged 
stressful events occurred are the veteran's own testimony, 
statements and notation of such experiences as recorded by 
medical professionals in connection with treatment and 
evaluation.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  Cohen 
v. Brown, supra at 20 (citing Doran v. Brown, 6 Vet. App. 
283, 289 (1994)).  

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396.  

In reaching the present determination, the Board considered 
the criteria under 38 U.S.C.A. § 1154, and would emphasize at 
this juncture that it is cognizant of the circumstances, 
conditions, and hardships attendant to service in Vietnam.  
However, service in Vietnam is not service in combat.  Wood 
v. Derwinski, 1 Vet. App. at 193 (1991).  There is no 
verification of the veteran's claim of having served in 
combat during any of the claimed periods of temporary duty in 
Vietnam.  

The Board also notes inconsistencies in the veteran's claimed 
stressors.  On the Report of Contact dated in July 1998, he 
reported he was forced by a lieutenant to shoot the 
Vietnamese civilian.  After shooting the girl, the veteran 
reported that he thereafter shot the lieutenant.  However, 
when requested to provide the name of the lieutenant, the 
veteran changed his story and replied that he could not 
remember the man's name and furthermore was not even sure if 
he actually shot the lieutenant or merely shot at the man.  
At other times, the veteran reported that he could not 
actually remember shooting the child at all but had 
nightmares of the event.  With regard to his two temporary 
duty assignments in Vietnam, the veteran reported that they 
occurred in either the summer of 1971 or in 1972-1973.  He 
reported at one time that he served 90 days each time on 
temporary duty.  On another occasion, he reported that he 
served a total of 75 days in Vietnam.  As a result of the 
above inconsistencies, the Board has placed reduced probative 
value on his reports of in-service stressors.  

In summary, the veteran's military records show that he 
worked as an outside wire and antenna maintenance repairman 
who was stationed in Thailand during the Vietnam War.  He is 
without combat awards or citations.  There is no support in 
either military records or statements by third parties as to 
the occurrence of the alleged stressful events.  The 
veteran's own accounts of some of the in-service stressors 
are inconsistent.  Without credible supporting evidence that 
the claimed in-service stressors actually occurred, the 
diagnosis of PTSD opined to be causally related to the 
claimed stressful in-service events is not supportable.  

The diagnoses of PTSD were based upon interviews with the 
veteran and on a history of stressors as related by him.  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported or based on inaccurate factual premises.  See 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
credible supporting evidence that any of the claimed in-
service stressors actually occurred.  See West v. Brown, 
7 Vet. App. 70, 79-80 (1994).  Thus, there is no clear 
diagnosis of PTSD shown to be related to recognized military 
stressors.  In light of the above, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies; the 
preponderance of the evidence is against the claim of service 
connection for PTSD and the veteran's appeal is denied.  
38 C.F.R. § 3.304(f).  The Board finds no prejudice to the 
veteran in effecting this determination on the basis of the 
merits of the case as the veteran has consistently presented 
arguments in this regard throughout the pursuit of his claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for PTSD is denied.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

